Lumpkin, Justice.
1. The proposition contained in the first head-note has been settled by this court in the case of Bell v. Love, 72 Ga. 125. The appointment of the guardian, and all his a'cts as such, were void for the reasons there stated.
*772. In the litigation between Dooley and Bell over the land involved in this case, a decree was finally made directing that the property be sold, and that out of the proceeds thereof the entire purchase money paid by Dooley, with interest thereon, be refunded to him. This, certainly, is all he had any right to expect. Indeed it is doubtful, to say the least, if his equity entitled him to anything more than so much of his money, with interest, as was used in payment of demands to satisfy which a legal guardian would have been authorized», without a special order, to encroach upon the corpus of the ward’s estate. Some of Dooley’s money was paid on claims to which the corpus, without such an order, was not subject. The purchaser at a guardian’s sale is undoubtedly bound, at his peril, to look to the legality of the latter’s appointment and his authority to sell. If he fails to exercise these precautions, no amount of good faith or fairness on his part can make his title a good one if, in fact, there was no lawful guardian and, consequently, no authority to sell. Dooley, therefore, having obtained no title whatever by his purchase, and the record showing that a portion of the money he paid was expended in a manner which would not have been lawful even on the paid of a legally appointed guardian, he is quite fortunate in receiving back all his money with interest.
This case differs from that of Milner et al. v. Vandivere et al., decided at the last term. 86 Ga. 540, 12 S. E. Rep. 879. It appears from the record of that case that a sale of land made by an administratrix, who was the widow of the deceased, was at least irregular, if not void. It farther appears, that at the sale made by her, the land was bid off by a person who soon thereafter quit-claimed it to her. She accounted to the estate for the purchase money by crediting the entire amount *78upon an allowance which had been made to her of a year’s support. Afterwards, she sold two separate portions of the land at different times, to one A. G. B. Vandivere, and the remaining portion to one Feemster, who subsequently sold to the said A. G. B.; and the latter afterwards sold all the land to 8. L. Vandivere. The Vandiveres and Feemster bought in good faith and without notice of any defect in the title. , The disputed questions of fact in the case were : (1) whether all or only some of the minors participated in the enjoyment of the fund so applied to the year’s support; and (2) whether or not the year’s support itself was properly set apart. Without undertaking to settle these questions, but leaving the same to be investigated upon another trial, this court simply held, that inasmuch as the year’s support was a claim of the highest dignity against the estate of the deceased, and one to which the corpus of that estate could be legally subjected, a bona fide purchaser whose money paid for the land in the manner disclosed by the record, had an equity superior to the legal title of so many of the heirs as received and enjoyed the benefit of this money in the way of a year’s support. In the case at bar no question of year’s support was raised at all, and the facts show that a person assuming to act as guardian made an unauthorized use of at least a portion of the purchase money of the land which he had attempted to sell, and that even as to the balance of said money, it was not applied to any such claim as a year’s support, which is a paramount charge upon the property of a deceased person. The ruling in Milner et al. v. Vandivere et al., while supported by authority, goes quite far enough in the direction of defeating a clear legal title to land by establishing a superior equity in favor of one whose right thereto is derived from an irregular .or illegal sale of a deceased person’s property, and the doctrine of this case will not be extended be*79yond the precise principle therein stated. After a careful examination of the record in the case before us, we are satisfied that the court below committed no errors, and its judgment is therefore Affirmed.